IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,049-01


                               EX PARTE JUAN RUBIO, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2011CR3435-W1 IN THE 144TH DISTRICT COURT
                             FROM BEXAR COUNTY


        Per curiam. YEARY , J., not participating.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to forty years’ imprisonment. The Fourth Court of Appeals affirmed his

conviction. Rubio v. State, No. 04-13-00436-CR (Tex. App.—San Antonio April 2, 2014)(not

designated for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to advise him of his right to file a pro se petition for discretionary review.

        Appellate counsel filed a response. Based on that response, the trial court has entered
                                                                                                      2

findings of fact and conclusions of law that appellate counsel failed to advise Applicant of his right

to file a pro se petition for discretionary review. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fourth Court of Appeals in Cause No. 04-13-00436-

CR that affirmed his conviction in Cause No. 04-13-00436-CR from the 144th District Court of

Bexar County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.



Delivered:     July 24, 2019
Do not publish